NOT FOR PUBLICATION                      FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AURELIO RUBEN-BULGIN, AKA Ruben                 No.    19-72068
Bulgin,
                                                Agency No. A203-072-926
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 16, 2021
                              Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and KORMAN,** District Judge.

      Ruben Aurelio Bulgin, a citizen of Panama, petitions for review of a decision

by the Board of Immigration Appeals denying him deferral of removal under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We grant



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                          1
the petition and remand for further proceedings.

      The government asks us to remand because the record is not clear whether the

agency considered petitioner’s sister’s declaration and so, on remand, the BIA “can

specifically assess the validity of the declaration and decide the proper weight to

give it.” Per the government, remand would allow the BIA to “give reasoned

consideration to that evidence.” Cole v. Holder, 659 F.3d 762, 772 (9th Cir. 2011).

The government also concedes that the agency erred by requiring petitioner to show

that any torture by individual police officers would have been with the acquiescence

of other public officials, which is contrary to our case law. Xochihua-Jaimes v. Barr,

962 F.3d 1175, 1184 (9th Cir. 2020).

      We grant the government’s request to remand to the BIA for further

consideration. Petitioner’s arguments against remand are unpersuasive. Remand is

appropriate so that “[t]he agency can bring its expertise to bear upon the matter; it

can evaluate the evidence; it can make an initial determination; and, in doing so, it

can, through informed discussion and analysis, help a court later determine whether

its decision exceeds the leeway that the law provides.” INS v. Orlando Ventura, 537

U.S. 12, 17 (2002) (per curiam). Indeed, we have often remanded in similar

circumstances. See Parada v. Sessions, 902 F.3d 901, 916 (9th Cir. 2018); Owino

v. Holder, 771 F.3d 527, 538 (9th Cir. 2014) (per curiam).

      PETITION GRANTED; REMANDED.


                                          2